                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                             Case No. 19-xr-90806-HSG-1
                                         CALIFORNIA,
                                   8                                                        ORDER REMANDING CASE TO
                                                        Plaintiff,                          STATE COURT
                                   9
                                                 v.                                         Re: Dkt. Nos. 1, 2
                                  10
                                         MANSA EL BEY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 30, 2019, Defendant Mansa El Bey filed a notice of removal, seeking the

                                  14   removal of a criminal prosecution from Alameda County Superior Court. See Dkt. No. 1. He also

                                  15   seeks leave to proceed in forma pauperis. See Dkt. No. 2. For the following reasons, the Court

                                  16   REMANDS the case to Alameda County Superior Court as Defendant has not stated a basis for

                                  17   removal, and DENIES AS MOOT the request to proceed in forma pauperis.

                                  18          Defendant attempts to remove a criminal matter from state court by invoking 28 U.S.C.

                                  19   § 1443. See Dkt. No. 1 at 5–8. Despite Defendant’s suggestion, see Dkt. No. 1 at 1, Section 1443

                                  20   does not permit removal of all criminal state court cases to federal court. Rather, Section 1443

                                  21   creates a limited right of removal of criminal cases in two discrete circumstances:

                                  22
                                                      (1) Against any person who is denied or cannot enforce in the courts
                                  23                      of such State a right under any law providing for the equal civil
                                                          rights of citizens of the United States, or of all persons within the
                                  24                      jurisdiction thereof;
                                  25                  (2) For any act under color of authority derived from any law
                                                          providing for equal rights, or for refusing to do any act on the
                                  26                      ground that it would be inconsistent with such law.
                                  27

                                  28   28 U.S.C. § 1443(1)–(2).
                                   1          The Supreme Court and Ninth Circuit have clarified that to invoke § 1443(1), “the

                                   2   petitioners must assert, as a defense to the prosecution, rights that are given to them by explicit

                                   3   statutory enactment protecting equal racial civil rights,” and must identify “a state statute or a

                                   4   constitutional provision that purports to command the state courts to ignore the federal rights.”

                                   5   Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006) (quotation omitted) (citing Georgia v.

                                   6   Rachel, 384 U.S. 780, 788–92 (1966) and City of Greenwood, Miss. v. Peacock, 384 U.S. 808,

                                   7   824–28 (1966)). Section 1443(2), in turn, is limited to removal of criminal cases brought against

                                   8   federal officers and agents. See Peacock, 384 U.S. at 824 (“[T]he second subsection of § 1443

                                   9   confers a privilege of removal only upon federal officers or agents and those authorized to act with

                                  10   or for them in affirmatively executing duties under any federal law providing for equal civil

                                  11   rights.”). Here, Defendant does not assert any statutory defenses to his prosecution warranting

                                  12   removal under § 1443(1), and he has not alleged that he is a federal officer or agent for purposes
Northern District of California
 United States District Court




                                  13   of § 1443(2). Indeed, Defendant has provided no explanation why § 1443 provides a basis for

                                  14   removal in this case, and the Court has found none.

                                  15          Because the Defendant’s notice fails to state a legally cognizable basis for removal of the

                                  16   state criminal prosecution, the Court REMANDS this case to Alameda County Superior Court.

                                  17   Defendant’s motion for leave to proceed in forma pauperis is DENIED AS MOOT. The Clerk is

                                  18   directed to remand this case to the Alameda County Superior Court and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 9/4/2019

                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
